Citation Nr: 0216672	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating 
for status post fracture fourth ring finger of the right 
(minor) hand.

(The issue of entitlement to an initial rating in excess of 
10 percent for arthritis due to trauma of the right knee, 
post operative, with scar, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran, 
accompanied by his spouse, testified at an RO hearing in 
September 1999.  A copy of the hearing transcript is 
associated with the claims file. 

Except for the issues of entitlement to initial compensable 
ratings for bilateral hearing loss and for status post 
fracture fourth ring finger of the right (minor) hand, the 
remaining issue is the subject of additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
After completion of the development, the Board will give 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903 (2002).  Following notice of 
development and review of any response to that notice, the 
Board will prepare a separate decision addressing the issue 
of entitlement to an initial rating in excess of 10 percent 
for arthritis due to trauma of the right knee, post 
operative, with scar.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of increased ratings for bilateral hearing loss 
and for a right ring finger disorder has been obtained.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I for 
each ear.

3.  The veteran's right (minor) ring finger disorder is not 
manifested by extremely unfavorable ankylosis and the 
evidence does not show a finding of ankylosis of the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints, either in extension or extreme flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998).

2.  The criteria for an initial compensable rating for status 
post fracture of the fourth ring finger of the right (minor) 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.59, 4.71a, Diagnostic Code 5227 (2001); 67 Fed. Reg. 
48,784-87 (July 26, 2002) (to be codified at 38 C.F.R. §§ 
4.68, 4.71, 4.71a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claims addressed in this decision have been properly 
developed as service medical records, VA treatment records, 
April 1998 and November 1999 VA examination reports, a copy 
of the September 1999 RO hearing transcript, and various 
statements from the veteran and his representative have been 
associated with the claims file.  Thus, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
connection, the Board finds that the VA examination reports 
and recent VA treatment reports, which evaluate the status of 
the veteran's disabilities, are adequate for determining 
whether a higher disability rating is warranted, particularly 
in light of the veteran's October 2002 response to the 
Board's September 2002 letter indicating that he had no 
further evidence or argument to present.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by rating decisions dated in October 1998, a 
March 1999 statement of the case, the hearing officer's 
statements, a September 2001 VCAA letter, a September 2002 
Karnas letter, and supplemental statements of the case issued 
in January 2000, July 2001, and March 2002, as VA advised the 
veteran of what VA would provide and what he should provide, 
the provisions of the VCAA and subsequent changes in the 
criteria needed for a higher rating. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran contends that his hearing and right ring finger 
disorders warrant compensable ratings.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Bilateral Hearing Loss

The Board notes that VA changed the regulations pertaining to 
the evaluation of hearing loss and diseases of the ear after 
the veteran's claim was filed.  These changes became 
effective June 10, 1999.

As noted earlier, when a law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas, 1 Vet. App. at 
313.  The RO evaluated the veteran's claim under both the 
former and new regulations.  In a letter dated September 
2002, the Board provided the veteran with a copy of the new 
regulations and he responded indicating he had nothing 
further to add.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  
38 C.F.R. § 4.85 (2002).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (2002).  

Under these regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  Since 
the veteran has already been afforded the hearing tests 
required by the regulations, which were used by the RO in the 
evaluation of his claim, and there is no change to the rating 
available for hearing loss, the Board is able to evaluate 
this claim without prejudice to the veteran, and will proceed 
with consideration of the appeal.  Bernard, 4 Vet. App. at 
393.

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  If impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of Level I.  38 C.F.R. § 4.85 (2002).

In an October 1998 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (0 percent) disability rating, effective from 
October 31, 1997.  That decision was based on service medical 
records showing that the veteran's entrance examination 
report was negative for any hearing problems.  But, between 
May 1970 and May 1980, the veteran was treated for complaints 
of hearing loss.  On his May 1980 separation examination 
report, an examiner noted that the veteran had high frequency 
hearing loss in both ears.  That examination showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
65
LEFT
5
5
5
45
65
   
The noncompensable disability rating was based on an April 
1998 VA audiological examination, which showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
55
65
LEFT
15
5
20
30
65

The puretone average for the right ear was 33.75 and the 
average for the left ear was 30.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 100 percent for the right ear and was 96 percent for the 
left ear.  The tests showed mild sensorineural hearing loss, 
primarily high frequency, in both ears.  

At a contemporaneous ear examination, the veteran reported 
that he was a Vietnam veteran and had a history of noise 
exposure, as he had been an artillery crewman.  He now worked 
in a nuclear power plant.  The veteran did not wear a hearing 
aid or use eardrops.  On examination, external auditory 
canals were clear and dry and eardrums appeared within normal 
limits.  There was no evidence of old or recent inflammation 
in either ear.  The impression was normal ear examination. 

At a September 1999 RO hearing, the veteran testified that VA 
had issued him hearing aids as a result of the April 1998 
examination.  But he felt that his hearing has worsened since 
then and the hearing officer ordered another examination.

A November 1999 VA audiological examination showed puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
65
LEFT
20
15
25
60
65

The puretone average for the right ear was 38.75 and the 
average for the left ear was 41.25.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 96 percent for both ears.  The veteran reported 
difficulty hearing in situations where he cannot see the 
speaker's face.  The examination revealed normal middle ear 
pressure and normal compliance bilaterally, indicating normal 
functional middle ear.  Acoustic reflexes were present 
bilaterally.  The veteran was determined to have moderate to 
severe sensorineural hearing loss in both ears.  Speech 
reception thresholds were in agreement with puretone 
thresholds.  Word recognition scores were excellent 
bilaterally.  The examiner added that the veteran would have 
significant difficulty understanding conversation, especially 
in the presence of background noise but should do better with 
amplification.  

VA outpatient treatment records show that the veteran was 
seen in January 2000 for a hearing aid check.  He complained 
of a non-functioning hearing aid.  An examination of his 
hearing aids revealed wax clogging the receiver tubing.  Upon 
removal, a listening check indicated good clear sound 
quality.  Both hearing aids were properly functioning.  A 
week later the veteran was instructed to wear his hearing 
aids for a week or so and to call or come back if there was 
any problem. 

The audiometric findings of the veteran's April 1998 and 
November 1999 VA examinations correspond to Level I hearing 
in each ear.  These findings are commensurate with a 
noncompensable rating according to the schedular criteria 
under the regulations.  38 C.F.R. § 4.85.

The Board finds that entitlement to an increased 
(compensable) rating for bilateral hearing loss is not 
warranted under the regulations.  The Board has considered 
the veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of a compensable rating in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, 
application of the Rating Schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiological examination show that the 
criteria for a compensable rating are not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss over the entire rating period.  See Fenderson v. 
West, 
12 Vet. App. 119.


Right (Minor) Ring Finger

Initially, the Board notes that the veteran is left-hand 
dominant.  Thus, the service-connected disability affects his 
minor extremity.  Under the laws administered by VA, a 
distinction is made between major (dominant) and minor 
extremities for rating purposes.

The veteran's right ring finger disorder is rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Diagnostic 
Code 5227 provides that, for ankylosis of any finger, other 
than the thumb, index or middle finger, a noncompensable 
evaluation is warranted.  For the assignment of a compensable 
rating, the ankylosis must be extremely unfavorable, which is 
then rated as amputation under Diagnostic Codes 5152 through 
5156.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  
The Rating Schedule provides that, when only one joint or 
digit is ankylosed or limited in its motion, unfavorable 
ankylosis is present when it is not possible to bring the 
finger to within two inches (5.1 centimeters) of the median 
transverse fold of the palm.  See 38 C.F.R. § 4.71a, Notes 
(1) and (3) preceding Diagnostic Codes 5220.  Ankylosis of 
the MCP and PIP with either joint in extension or extreme 
flexion will be rated as amputation.  See id.

With respect to the regulation regarding the rating criteria 
for evaluating ankylosis and limitation of motion of the 
fingers and thumb, the Board notes that such regulation has 
been changed effective August 22, 2002.  See 67 Fed. Reg. 
48,784-87 (July 26, 2002) (to be codified at 38 C.F.R. §§ 
4.68, 4.71, 4.71a).  In Karnas, the United States Court of 
Appeals for Veterans Claims (the Court) held that where the 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas, 1 Vet. App. at 313.  However, where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase shall not be earlier than the effective date of the 
Act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 
1991).  As such, the Secretary is obligated to apply August 
22, 2002 as the effective date for the revised criteria for 
evaluating ankylosis and limitation of motion of the fingers 
and thumb, and is prevented from applying the liberalizing 
law rule stated in Karnas prior to August 22, 2002.  See 38 
U.S.C.A. § 5110(g) (West 1991).  Under the new criteria, 
ankylosis of the ring or little finger, either favorable or 
unfavorable warrants a noncompensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  The criteria also allow for 
consideration of whether evaluation as amputation or an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  See Note following Diagnostic Code 
5227, 67 Fed. Reg. 48,784-87 (July 26, 2002) (to be codified 
at 38 C.F.R. 
§§ 4.68, 4.71, 4.71a).

In an October 1998 rating decision, the veteran was granted 
service connection for status post fracture of the fourth 
ring finger of the right (minor) hand and assigned a 
noncompensable disability rating, effective from October 31, 
1997.  That decision was based on service medical records 
showing that, in February 1970, the veteran injured his right 
ring finger sliding down a hillside in the Republic of 
Vietnam.  The veteran had pain and swelling with decreased 
range of motion.  X-ray evidence showed a fracture.  His 
finger was placed in a splint.  He was treated for swelling 
in May 1977.  There was X-ray evidence of a fracture and his 
finger was placed in a splint.  

At an April 1998 VA examination, the veteran reported that he 
fractured his right ring finger at the middle phalanx and 
distal phalanx.  He complained of morning stiffness in the 
distal interphalangeal joint.  He took no medication for his 
hand.  He indicated that it was difficult to fully bend his 
fingers but he can fully bend them.  On examination, the 
veteran had full range of motion in his fingers including his 
right ring finger.  X-rays of the right hand were normal and 
revealed no evidence of fracture or dislocation.  The bones 
and joints of the hand appeared intact.  

At a September 1999 RO hearing, the veteran testified that he 
could not close the right ring finger all the way and that it 
limited his grasping motion.  He indicated that his physician 
told him it was arthritis and to take a painkiller once a 
day.  The veteran said that his finger hurt when he 
accidentally bumps his hand or if he tries to force it shut.  

At a November 1999 VA examination, the veteran reported no 
pain at that time; he only had loss of grasping function off 
and on.  On examination, there were no anatomic defects and 
the veteran had mild loss of grasping with the right ring 
finger when compared with the left ring finger.  X-rays of 
the right hand showed a minor deformity of the distal phalanx 
of the ring finger.  There was no soft tissue calcification.  
The X-ray impression was deformity of the distal tuft of the 
distal phalanx of the fourth digit, but no definite fracture.  
The radiologist added no attention needed.  The diagnosis was 
status post injury of the right ring finger with mild loss of 
grasping function, no pain with any movement.

As the veteran's right ring finger disability is not 
characterized by extreme ankylosis (inability to bring the 
finger to within two inches (5.1 centimeters) of the median 
transverse fold of the palm), an initial compensable rating 
is not warranted under either the former or new Diagnostic 
Code 5227.  In this regard, the Board notes that on 
examination in April 1998, the veteran had full range of 
motion in his fingers including his right ring finger.  X-
rays of the right hand were normal and revealed no evidence 
of fracture or dislocation.  Similarly, on examination in 
November 1999, the veteran only had mild loss of grasping 
with the right ring finger when compared with the left ring 
finger without pain.  X-ray of the right hand showed a minor 
deformity of the distal phalanx of the ring finger; no 
attention needed.  There was no evidence of arthritis to 
warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 nor ankylosis of the MCP and PIP with either joint in 
extension or extreme flexion to warrant a rating as 
amputation under 38 C.F.R. § 4.71a, Diagnostic Code 5155.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for the veteran's 
right ring finger disability over the entire rating period.  
See Fenderson, 12 Vet. App. 119.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that either the veteran's hearing loss or 
right ring finger disorders have resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that the veteran's disabilities are no more than 
noncompensably disabling.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a compensable rating for status post fracture 
of the fourth ring finger of the right (minor) hand is 
denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

